Citation Nr: 0730642	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-38 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The appellant served on active duty from June 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in January 2004, issued in 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for diabetes mellitus, prostate cancer 
with associated erectile dysfunction, peripheral neuropathy 
of the right and left upper extremities and peripheral 
neuropathy of the right and left lower extremities.  In a 
January 2006 rating decision, the RO granted service 
connection for type II diabetes mellitus, residuals of 
prostate cancer and erectile dysfunction, and in a July 2006 
rating decision, the RO granted service connection for left 
upper extremity carpal/cubital tunnel syndrome (claimed as 
peripheral neuropathy).  As such, these issues are no longer 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In a statement dated on February 12, 2007 and received on 
February 15, 2007, the veteran stated that he was withdrawing 
his request for a hearing.  38 C.F.R. § 20.704(e) (2006).  


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has peripheral neuropathy of the right upper 
extremity that is related to service or to exposure to 
herbicides.

2.  There is no competent medical evidence showing the 
veteran has peripheral neuropathy of the right lower 
extremity that is related to service or to exposure to 
herbicides.

3.  There is no competent medical evidence showing the 
veteran has peripheral neuropathy of the left lower extremity 
that is related to service or to exposure to herbicides.
CONCLUSION OF LAW

1.  Peripheral neuropathy of the right upper extremity was 
not incurred in, or aggravated by, active military service, 
nor may it be presumed to have been so incurred due to 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.313 (2007).

2.  Peripheral neuropathy of the right lower extremity was 
not incurred in, or aggravated by, active military service, 
nor may it be presumed to have been so incurred due to 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.313 (2007).

3.  Peripheral neuropathy of the left lower extremity was not 
incurred in, or aggravated by, active military service, nor 
may it be presumed to have been so incurred due to exposure 
to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, November 2003, February 2005 and May 2006 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until May 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).  The Secretary of VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  

The veteran's service personnel records show that he served 
in Vietnam.  Therefore, he meets the criteria for presumption 
of exposure to herbicides while serving in Vietnam.

The veteran contends that he has peripheral neuropathy of the 
right upper extremity and the right and left lower 
extremities as a result of exposure to herbicides while in 
service.  However, there is no competent medical evidence 
showing the veteran has a current diagnosis of peripheral 
neuropathy in his right upper extremity or right and left 
lower extremities.  The claims file contains private medical 
records showing ongoing treatment for the veteran's health 
problems, but none of these records show treatment for or 
diagnosis of peripheral neuropathy in his right upper or 
right and left lower extremities.  November 2005 VA 
peripheral nerves and neurological examination reports 
reflect that the veteran reported he had intermittent 
numbness in the distal aspects of all extremities for the 
previous two years.  Upon examination, the veteran deep 
tendon reflexes were 1+ and symmetrical in all extremities.  
There was no sensory gradient in any extremity to clinically 
indicate a peripheral neuropathy.  The dorsal pedal pulses 
were palpable in both feet.  The impression was that there 
was no clinical evidence of a peripheral neuropathy.    

VA medical records in March and April 2006 indicate that the 
veteran reported numbness in his extremities.  However, these 
records do not show a diagnosis of peripheral neuropathy in 
his right upper extremity or right and left lower 
extremities.  Since the veteran does not carry a current 
diagnosis of peripheral neuropathy in his right upper 
extremity or right and left lower extremities, service 
connection cannot be granted.
 
In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

In the present case, there is no record of in-service 
complaints or diagnosis of peripheral neuropathy.  The 
veteran's separation Report of Medical Examination reflects 
no diagnosis or indication of peripheral neuropathy.  As 
noted above, there are no private or VA medical records which 
show that the veteran has peripheral neuropathy in the right 
upper extremity or right or left lower extremities.  In fact, 
upon examination in November 2005, the veteran was found to 
have no clinical evidence of peripheral neuropathy.  VA 
treatment records since this examination do not show a 
diagnosis of peripheral neuropathy in his right upper 
extremity or right and left lower extremities.  

There is no competent medical evidence showing the veteran 
has a current diagnosis of peripheral neuropathy in the right 
upper extremity or right or left lower extremities.  Without 
medical evidence that proves the existence of a current 
disability, the nexus requirement has not been met.  
Grottveit, supra.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
preponderance of the medical evidence is against service 
connection for peripheral neuropathy in the right upper 
extremity or right or left lower extremities.  Accordingly, 
the service-connection claim is denied.  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against entitlement to 
service connection for peripheral neuropathy in the right 
upper extremity or right or left lower extremities, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for peripheral neuropathy of the right 
upper extremity, to include as secondary to herbicide 
exposure, is denied.

Service connection for peripheral neuropathy of the right 
lower extremity, to include as secondary to herbicide 
exposure, is denied.

Service connection for peripheral neuropathy of the left 
lower extremity, to include as secondary to herbicide 
exposure, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


